United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2268
                                 ___________

Earl Parker Wilson,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
Rick Toney, Warden, Varner Unit,         *
ADC; Randall Manus, Warden, Varner * [UNPUBLISHED]
Unit, ADC; Grant Harris, Warden,         *
Varner Unit, ADC; Bradberry, Warden, *
Varner Unit, ADC; John Does,             *
Treatment Department, Varner Unit,       *
ADC; Kay Brodnax, in her individual *
and Official Capacities; Correctional    *
Medical Services, Inc.; Judy Nettles, in *
her individual and Official Capacities, *
                                         *
             Appellees.                  *
                                   ___________

                           Submitted: September 2, 2008
                              Filed: September 25, 2008
                               ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Former Arkansas inmate Earl Wilson appeals the district court’s1 adverse grant
of summary judgment to several Arkansas Department of Correction officials (ADC
defendants), and dismissal as to Correctional Medical Services (CMS) and its
employees Kay Brodnax and Judy Nettles (medical defendants) after a bench trial, in
his 42 U.S.C. § 1983 action arising from his exposure to tuberculosis (TB).2

       Having carefully reviewed the record, we agree with the district court that
Wilson failed to establish that the ADC defendants--who had no medical expertise or
role in delivering medical care--knew of but ignored Wilson’s risk of exposure to TB,
and that liability cannot be based solely on defendants’ general responsibility to
oversee prison operations. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th
Cir. 2008) (standard of review); Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir.
2004) (to establish deliberate indifference, inmate must show he suffered from
objectively serious medical need that defendant knew of but ignored); Keeper v. King,
130 F.3d 1309, 1314 (8th Cir. 1997) (noting that general responsibility for supervising
operations of prison is insufficient to establish personal involvement required to
support liability under § 1983).

      We also conclude the district court properly rejected Wilson’s claims against
medical defendants. See Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997) (standard of
review). Trial testimony established that neither individual defendant was directly
responsible for or personally involved in Wilson’s diagnosis or treatment, and that


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       To the extent any “Doe” defendants remain in this lawsuit, they were never
served. See Fed. R. Civ. P. 4(m) (providing for dismissal without prejudice as to
unserved defendants); Young v. Mt. Hawley Ins. Co., 864 F.2d 81, 83 (8th Cir. 1988)
(per curiam) (where only unserved defendants remain in action, judgment is final
appealable order).

                                         -2-
CMS did not have responsibility for any TB policy Wilson had challenged; and
section 1983 does not allow for supervisory liability absent personal involvement or
actual knowledge. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir 1995) (when
supervisory liability under § 1983 attaches); Sanders v. Sears, Roebuck & Co., 984
F.2d 972, 975-76 (8th Cir. 1993) (no § 1983 liability for corporation acting under
color of state law unless unconstitutional conduct resulted from corporation policy or
custom, and corporation cannot be held liable under § 1983 on theory of respondeat
superior); cf. Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (because plaintiff
did not allege that one defendant was personally involved in or had direct
responsibility for incidents that injured him, his claims were not cognizable under
§ 1983).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-